
	
		I
		111th CONGRESS
		2d Session
		H. R. 4599
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Blumenauer (for
			 himself, Mr. McDermott,
			 Mr. Van Hollen,
			 Ms. Linda T. Sánchez of California,
			 Mr. Walz, Mr. Larson of Connecticut,
			 Mr. Thompson of California,
			 Mr. Doggett,
			 Mr. Pascrell, and
			 Mr. Pomeroy) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  elective payment for specified energy property.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Expansion Act of
			 2010.
		2.Elective payment
			 for specified energy property
			(a)In
			 generalChapter 65 of the
			 Internal Revenue Code of 1986 (relating to abatements, credits, and refunds) is
			 amended by adding at the end the following new subchapter:
				
					CDirect payment
				provisions
						
							Sec. 6451. Elective payment for specified energy
				  property.
						
						6451.Elective
				payment for specified energy property
							(a)In
				generalAny person making an
				election under this section with respect to any specified energy property
				originally placed in service by such person during the taxable year shall be
				treated as making a payment, against the tax imposed by subtitle A for the
				taxable year, equal to the applicable percentage of the basis of such property.
				Such payment shall be treated as made on the later of the due date of the
				return of such tax or the date on which such return is filed.
							(b)Applicable
				percentageFor purposes of this section, the term
				applicable percentage means—
								(1)30 percent in the
				case of any property described in paragraph (2)(A)(i) or (5) of section 48(a),
				and
								(2)10 percent in the
				case of any other property.
								(c)Dollar
				limitationsIn the case of property described in paragraph (1),
				(2), or (3) of section 48(c), the payment otherwise treated as made under
				subsection (a) with respect to such property shall not exceed the limitation
				applicable to such property under such paragraph.
							(d)Specified energy
				propertyFor purposes of this section—
								(1)In
				generalThe term specified energy property means
				energy property (within the meaning of section 48) which—
									(A)is originally
				placed in service before January 1, 2013, or
									(B)is originally
				placed in service on or after such date and before the credit termination date
				with respect to such property, but only if the construction of such property
				began before January 1, 2013.
									(2)Credit
				termination dateThe term credit termination date
				means—
									(A)in the case of any
				energy property which is part of a facility described in paragraph (1) of
				section 45(d), January 1, 2013,
									(B)in the case of any
				energy property which is part of a facility described in paragraph (2), (3),
				(4), (6), (7), (9), or (11) of section 45(d), January 1, 2014, and
									(C)in the case of any
				energy property described in section 48(a)(3), January 1, 2017.
									In the
				case of any property which is described in subparagraph (C) and also in another
				subparagraph of this paragraph, subparagraph (C) shall apply with respect to
				such property.(e)Special rules
				for certain non-Taxpayers
								(1)Denial of
				paymentSubsection (a) shall not apply with respect to any
				property originally placed in service by—
									(A)any governmental
				entity,
									(B)any organization
				described in section 501(c) or 401(a) and exempt from tax under section 501(a),
				or
									(C)any entity
				referred to in paragraph (4) of section 54(j).
									(2)Exception for
				property used in unrelated trade or businessParagraph (1) shall not apply with respect
				to any property originally placed in service by an entity described in section
				511(a)(2) if substantially all of the income derived from such property by such
				entity is unrelated business taxable income (as defined in section 512).
								(3)Special rules
				for partnerships and S corporationsIn the case of property
				originally placed in service by a partnership or an S corporation—
									(A)the election under
				subsection (a) may be made only by such partnership or S corporation,
									(B)such partnership
				or S corporation shall be treated as making the payment referred to in
				subsection (a) only to the extent of the proportionate share of such
				partnership or S corporation as is owned by persons who would be treated as
				making such payment if the property were originally placed in service by such
				persons, and
									(C)the return
				required to be made by such partnership or S corporation under section 6031 or
				6037 (as the case may be) shall be treated as a return of tax for purposes of
				subsection (a).
									For
				purposes of subparagraph (B), rules similar to the rules of section 168(h)(6)
				(other than subparagraph (F) thereof) shall apply.(f)Coordination
				with production and investment creditsIn the case of any
				property with respect to which an election is made under this section—
								(1)Denial of
				production and investment creditsNo credit shall be determined under section
				45 or 48 with respect to such property for the taxable year in which such
				property is originally placed in service or any subsequent taxable year.
								(2)Reduction of
				payment by progress expenditures already taken into accountThe
				amount of the payment treated as made under subsection (a) with respect to such
				property shall be reduced by the aggregate amount of credits determined under
				section 48 with respect to such property for all taxable years preceding the
				taxable year in which such property is originally placed in service.
								(g)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Other
				definitionsTerms used in this section which are also used in
				section 45 or 48 shall have the same meaning for purposes of this section as
				when used in such sections.
								(2)Application of
				recapture rules, etcExcept as otherwise provided by the
				Secretary—
									(A)In
				generalExcept as otherwise provided in this paragraph, rules
				similar to the rules of section 50 shall apply.
									(B)Exception to
				limitation on real estate investment trusts, etcParagraph (1) of
				section 50(d) shall not apply.
									(C)Application of
				normalization rulesParagraph (2) of section 50(d) shall not
				apply with respect to property placed in service by a person in the trade or
				business of furnishing or selling electrical energy if any law or regulation
				requires that not less than a certain amount of the electrical energy so
				furnished or sold by such person be derived from one or more renewable
				resources.
									(3)Provision of
				informationA person shall
				not be treated as having elected the application of this section unless the
				taxpayer provides such information as the Secretary (in consultation with the
				Secretary of Energy) may require for purposes of verifying the proper amount to
				be treated as a payment under subsection (a) and evaluating the effectiveness
				of this section.
								(4)Exclusion from
				gross incomeAny credit or refund allowed or made by reason of
				this section shall not be includible in gross income or alternative minimum
				taxable income.
								(5)Coordination
				with grant programIf a grant
				under section 1603 of the American Recovery and Reinvestment Tax Act of 2009 is
				made with respect to any specified energy property—
									(A)no election may be
				made under subsection (a) with respect to such property on or after the date of
				such grant, and
									(B)if such grant is
				made after such election, such property shall be treated as having ceased to be
				specified energy property immediately after such property was originally placed
				in
				service.
									.
			(b)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 6211(b)(4)(A) of such Code is amended by inserting and
			 subchapter C of chapter 65 (including any payment treated as made under such
			 subchapter) after 6431.
				(2)Subparagraph (B)
			 of section 6425(c)(1) of such Code is amended—
					(A)by striking
			 the credits and inserting
						
							the
			 sum of—(i)the
				credits
							,
					(B)by striking the
			 period at the end of clause (i) thereof (as amended by this paragraph) and
			 inserting , plus, and
					(C)by adding at the
			 end the following new clause:
						
							(ii)the payments treated as made under
				subchapter C of chapter
				65.
							.
					(3)Paragraph (3) of
			 section 6654(f) of such Code is amended—
					(A)by striking
			 the credits and inserting
						
							the
			 sum of—(A)the
				credits
							,
					(B)by striking the
			 period at the end of subparagraph (A) thereof (as amended by this paragraph)
			 and inserting , and, and
					(C)by adding at the
			 end the following new subparagraph:
						
							(B)the payments treated as made under
				subchapter C of chapter
				65.
							.
					(4)Subparagraph (B)
			 of section 6655(g)(1) of such Code is amended—
					(A)by striking
			 the credits and inserting
						
							the
			 sum of—(i)the
				credits
							,
					(B)by striking the
			 period at the end of clause (i) thereof (as amended by this paragraph) and
			 inserting , plus, and
					(C)by adding at the
			 end the following new clause:
						
							(ii)the payments treated as made under
				subchapter C of chapter
				65.
							.
					(5)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 , or from the provisions of subchapter C of chapter 65 of such
			 Code before the period at the end.
				(6)The table of
			 subchapters for chapter 65 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
					
						
							Subchapter C. Direct payment
				provisions.
						
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property originally placed in service after the
			 date of the enactment of this Act.
			
